--------------------------------------------------------------------------------

 
EXHIBIT 10.18

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN
 
NOTICE OF DEFERRED STOCK UNIT AWARD
 

    Grantee’s Name and Address:     
 Award Number:  _________________
 
    Kevin Kennedy    
 Date of Award:   ____________________
 
   ________________________________________      Type of Awared:    Deferred
Stock Units    ________________________________________      

 
You (the “Grantee”) have been granted a deferred stock unit award (the “Award”),
subject to the terms and conditions of this Notice of Deferred Stock Unit Award
(the “Notice”), the JDS Uniphase Corporation 2003 Equity Incentive Plan, as
amended from time to time (the “Plan”) and the Deferred Stock Unit Award
Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.
 
Total Number of Deferred Stock Units Awarded (the “Units”): 175,000


Vesting Schedule:
 
The Units are fully vested upon and after the Date of Award.
 
Settlement of the Award:
 
Units shall be settled by issuance to the Grantee of shares of Common Stock as
provided by Section 4 of the Agreement.
 
Employment Agreement:
 
As used in the Agreement, the term “Employment Agreement” means the Employment
Agreement entered into between the Grantee and the Company, dated October 1,
2007.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

       
JDS Uniphase Corporation
a Delaware corporation
 
   
   
      By:___________________________________   Title:    

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all disputes arising out
of or relating to this Notice, the Plan and the Agreement shall be resolved in
accordance with Section 9 of the Agreement. The Grantee further agrees to notify
the Company upon any change in the residence address indicated in this Notice.
 


 
Dated: ______________________                              Signed:
______________________________________ 



--------------------------------------------------------------------------------



Award Number: __________________
 
JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN


DEFERRED STOCK UNIT AWARD AGREEMENT
 
1.  Issuance of Units. JDS Uniphase Corporation, a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Deferred Stock Unit Award (the “Notice”), the Total Number of Deferred Stock
Units Awarded set forth in the Notice (the “Units”), subject to the Notice, this
Deferred Stock Unit Award Agreement (the “Agreement”) and the terms and
provisions of the Company’s 2003 Equity Incentive Plan, as amended from time to
time (the “Plan”), which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.
 
2.  Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution. Notwithstanding the
foregoing, the Grantee may designate a beneficiary of the Units in the event of
the Grantee’s death on the beneficiary designation form attached hereto as
Exhibit A. The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.
 
3.  Vesting.
 
(a)  For purposes of this Agreement and the Notice, the term “vested” shall
mean, with respect to any Units, that such Units are not subject to forfeiture
to the Company.
 
(b)  The Units shall be vested in full upon and after the Date of Award, as
provided by the Notice.
 
4.  Conversion of Units and Issuance of Shares.
 
(a)  Except as otherwise provided in Section 4(b) or Section 4(c) and subject to
the tax withholding requirements set forth in Section 7, one (1) share of Common
Stock (each a “Share”) shall be issued to the Grantee in settlement of each Unit
then subject to the Award on the date which is the first to occur of (i) the
second (2nd) anniversary of the Date of Award, (ii) the date on which a “Change
of Control” (as defined by the Employment Agreement) is consummated or (iii) the
date of the Grantee’s “Separation from Service” within the meaning of Treasury
Regulations promulgated pursuant to Code Section 409A (the “Section 409A
Regulations”).
 
(b)  Notwithstanding the foregoing, if Shares would otherwise be issued on
account of the Grantee’s Separation from Service on a date on which the Grantee
is a “specified employee” (as such term is defined by the Section 409A
Regulations), such Shares shall instead be issued on the first (1st) business
day of the seventh (7th) calendar month commencing after the date of the
Grantee’s Separation from Service or, if earlier, the date of the Grantee’s
death following the Grantee’s Separation from Service.
 
(c)  On the Award Date, one (1) Share shall be issued to the Grantee and
simultaneously withheld by the Company pursuant to Section 6(b)(iii) in
settlement of that number of Units having a value (as measured by the Fair
Market Value of the Shares underling such Units) equal to the Grantee’s Tax
Withholding Obligations (as defined in Section 6(b)) arising as a result of the
grant to the Grantee of fully vested Units, including such Tax Withholding
Obligations which result from the pyramiding of income tax withholding
applicable to the issuance of such Shares.
 
5.  Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.
 
6.  Taxes.
 
(a)  Generally. The Grantee is ultimately liable and responsible for all taxes
owed by the Grantee in connection with the Award, regardless of any action the
Company or any Affiliate takes with respect to any tax withholding obligations
that arise in connection with the Award. Neither the Company nor any Affiliate
makes any representation or undertaking regarding the treatment of any tax
withholding in connection with the grant or vesting of the Award or the
subsequent sale of Shares issuable pursuant to the Award. The Company and its
Affiliates do not commit and are under no obligation to structure the Award to
reduce or eliminate the Grantee’s tax liability.
 
(b)  Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether U.S., federal, state or local, or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.
 
(i)  By Sale of Shares. Unless the Grantee determines (or is required) to
satisfy the Tax Withholding Obligation by some other means in accordance with
clause (ii) or clause (iii) below, the Grantee’s acceptance of this Award
constitutes the Grantee’s instruction and authorization to the Company and any
brokerage firm determined acceptable to the Company for such purpose to sell on
the Grantee’s behalf a whole number of Shares from those Shares issuable to the
Grantee as the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy the minimum applicable Tax Withholding Obligation. Such
Shares will be sold on the day such Tax Withholding Obligation arises (e.g., a
vesting date) or as soon thereafter as practicable. The Grantee will be
responsible for all broker’s fees and other costs of sale, and the Grantee
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed the Grantee’s minimum Tax Withholding Obligation, the Company
agrees to pay such excess in cash to the Grantee. The Grantee acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the Grantee’s minimum Tax Withholding Obligation.
Accordingly, the Grantee agrees to pay to the Company or any Affiliate as soon
as practicable, including through additional payroll withholding, any amount of
the Tax Withholding Obligation that is not satisfied by the sale of Shares
described above.
 
(ii)  By Check, Wire Transfer or Other Means. Unless the Grantee is required to
satisfy the Tax Withholding Obligation by means of clause (iii) below, at any
time not less than five (5) business days before any Tax Withholding Obligation
arises (e.g., a vesting date), the Grantee may elect to satisfy the Grantee’s
Tax Withholding Obligation by delivering to the Company an amount that the
Company determines is sufficient to satisfy the Tax Withholding Obligation by
(x) wire transfer to such account as the Company may direct, (y) delivery of a
certified check payable to the Company, or (z) such other means as specified
from time to time by the Administrator.
 
(iii)  By Withholding of Shares. The Company may require the Grantee to satisfy
all or any portion of the Tax Withholding Obligations by deducting from the
Shares otherwise deliverable to the Grantee in settlement of the Award a number
of whole Shares having a fair market value, as determined by the Company as of
the date on which the Tax Withholding Obligations arise, not in excess of the
amount of such Tax Withholding Obligations determined by the applicable minimum
statutory withholding rates.
 
(c)  Right to Retain Shares. The Company may refuse to issue any Shares to the
Grantee until the Grantee satisfies the Tax Withholding Obligation. To the
maximum extent permitted by law, the Company has the right to retain without
notice from Shares issuable under the Award or from salary or other amounts
payable to the Grantee, Shares or cash having a value sufficient to satisfy the
Tax Withholding Obligation.
 
7.  Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable. Notwithstanding any provision of this
Agreement or the Plan to the contrary, the Administrator may amend this
Agreement, either retroactively or prospectively, without the consent of the
Grantee, if the Administrator determines in its discretion that such amendment
is required or advisable for this Agreement and the Award to satisfy or comply
with or meet the requirements of Code Section 409A. To the extent the Award is
otherwise exempt from Code Section 409A, the Administrator shall not take any
action that would cause the Award to become subject to Code Section 409A, and to
the extent the Award is subject to Code Section 409A, the Administrator shall
not take any action that would cause the Award to fail to satisfy the
requirements of Code Section 409A.
 
8.  Headings. The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.
 
9.  Dispute Resolution. The provisions of this Section 9 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Agreement. The Company, the Grantee, and the Grantee’s assignees (the
“parties”) shall attempt in good faith to resolve any disputes arising out of or
relating to the Notice, the Plan and this Agreement by negotiation between
individuals who have authority to settle the controversy. Negotiations shall be
commenced by either party by notice of a written statement of the party’s
position and the name and title of the individual who will represent the party.
Within thirty (30) days of the written notification, the parties shall meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to resolve the dispute. If the dispute has not been resolved by
negotiation, the parties agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the Northern District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of San Mateo) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. THE
PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF
ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 9 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.
 
10.  Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
11.  No Effect on Terms of Service. Nothing in the Notice, the Agreement, or the
Plan shall confer upon the Grantee any right with respect to future deferred
stock unit grants or continuation of Grantee’s Continuous Active Service, nor
shall it interfere in any way with the Grantee’s right or the right of the
Grantee’s employer to terminate Grantee’s Continuous Active Service, with or
without cause, and with or without notice. Unless the Grantee has a written
employment agreement with the Company to the contrary, Grantee’s status is at
will. This Award shall not, under any circumstances, be considered or taken into
account for purposes of calculation of severance payments in those jurisdictions
requiring such payments upon termination of employment. The Grantee shall not
have and waives any and all rights to compensation or damages as a result of the
termination of the Grantee’s employment with the Company or the Grantee’s
employer for any reason whatsoever, insofar as those rights result or may result
from (i) the loss or diminution in value of such rights or entitlements or
claimed rights or entitlements under the Plan, or (ii) the Grantee’s ceasing to
be entitled to any purchase rights or shares or any other rights under the Plan.
 
12.  Personal Data. The Grantee understands that the Company and its
subsidiaries hold certain personal information about the Grantee for the purpose
of managing and administering the Plan, including: name, home address and
telephone number, date of birth, social fiscal number, compensation,
nationality, job title, any shares of stock held in the Company, details of all
awards of equity compensation or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor (collectively, “Data”). The Grantee understands that the Company and/or
its subsidiaries will transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of the Grantee’s
participation in the Plan, and that the Company and/or any of its subsidiaries
may each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, Asia, the United States and/or Canada.
The Grantee consents to the collection, use and transfer of Data and authorizes
these recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, as may be required for: (i) the administration of the
Plan; and (ii) the implementation, administration and management of the
Grantee’s participation in the Plan, including any requisite transfer to a
broker or any other third party with whom the Grantee may elect to deposit any
shares of stock acquired as a result of this Award or any portion thereof and/or
the subsequent holding of shares of stock on the Grantee’s behalf.
 
13.   Electronic Documents. The Plan documents, including this Agreement, may be
delivered and executed electronically.
 


 
END OF AGREEMENT

 

--------------------------------------------------------------------------------



EXHIBIT A


JDS Uniphase Corporation
Deferred Stock Unit Beneficiary Designation


In the event of my death prior to the settlement of my currently outstanding or
subsequently issued Deferred Stock units (the “Units”) under any existing or
subsequently adopted equity incentive plan of JDS Uniphase Corporation or its
successor in interest (the “Company”) (whether adopted by the Company or assumed
by the Company in connection with a merger, acquisition or other similar
transaction) or issued to me by the Company outside of any such equity plan, and
in lieu of disposing of my interest,1  if any, in the Units at the time of my
death by my will or the laws of intestate succession, I hereby designate the
following persons as Primary Beneficiary(ies) and Contingent Beneficiary(ies) of
my interest in the Units:
 

 
Primary Beneficiary(ies) (Select only one of the three alternatives)
 
 
 o
 
(a) Individuals and/or Charities
 
 
% Share
 
1)  
 
Name____________________________________________________________
 
_______
 
 
Address
 
2)  
 
Name____________________________________________________________
 
_______
 
 
Address
 
3)  
 
Name____________________________________________________________
 
_______
 
 
Address
 
4)  
 
Name____________________________________________________________
 
_______
 
 
Address
 



 
o
 
(b) Residuary Testamentary Trust
 
     
In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.
 

_________________________ 
1 A married grantee whose Units are community property may dispose only of his
or her own interest in the Units. In such cases, the grantee’s spouse may
(a) consent to the grantee’s designation by signing the Spousal Consent or
(b) designate the grantee or any other person(s) as the beneficiary(ies) of his
or her interest in the Units on a separate Beneficiary Designation.


--------------------------------------------------------------------------------


 
o
 
(c) Living Trust
 
     
_____________________________________________ (or any successor), as Trustee of
the
(print name of present trustee)
 
_____________________________________ Trust, dated ___________________________
(print name of trust)               (fill in date trust was established)




 
Contingent Beneficiary(ies) (Select only one of the three alternatives)
 
 
o
 
(a) Individuals and/or Charities
 
 
% Share
 
1)  
 
Name____________________________________________________________
 
_______
 
 
Address
 
2)  
 
Name____________________________________________________________
 
_______
 
 
Address
 
3)  
 
Name____________________________________________________________
 
_______
 
 
Address
 
4)  
 
Name____________________________________________________________
 
_______
 
 
Address
 



 
o
 
(b) Residuary Testamentary Trust
 
     
In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.
 



 
o
 
(c) Living Trust
 
     
_____________________________________________ (or any successor), as Trustee of
the
(print name of present trustee)
 
_____________________________________ Trust, dated ___________________________
(print name of trust)                 (fill in date trust was established)




--------------------------------------------------------------------------------


Should all the individual Primary Beneficiary(ies) fail to survive me or if the
trust named as the Primary Beneficiary does not exist at my death (or no will of
mine containing a residuary trust is admitted to probate within six months of my
death), the Contingent Beneficiary(ies) shall be entitled to my interest in the
Units for the shares indicated. Should any individual beneficiary fail to
survive me or a charity named as a beneficiary no longer exist at my death, such
beneficiary’s share shall be divided among the remaining named Primary or
Contingent Beneficiaries, as appropriate, in proportion to the percentage shares
I have allocated to them. In the event that no Individual Primary
Beneficiary(ies) or Contingent Beneficiary(ies) survives me, no trust (excluding
a residuary testamentary trust) or charity named as a Primary Beneficiary or
Contingent Beneficiary exists at my death, and no will of mine containing a
residuary trust is admitted to probate within six months of my death, then my
interest in the Units shall be disposed of by my will or the laws of intestate
succession, as applicable.
 
This Beneficiary Designation is effective until I file another such designation
with JDS Uniphase Corporation. Any previous Beneficiary Designations are hereby
revoked.
 
Submitted by:
 
oGrantee        oGrantee’s Spouse
____________________________________________________
(Signature)
 
 
Date: _______________________________________________________
Accepted by:
 
JDS Uniphase Corporation
 
By: ______________________________
 
Its: ______________________________
 
Date: _____________________________
 



 
Spousal Consent for Units that are Community Property (necessary if separate
beneficiary designation is not filed by Spouse):
 
I hereby consent to this Beneficiary Designation and agree that this designation
of beneficiaries provided herein shall apply to my community property interest
in the Units. This consent does not apply to any subsequent Beneficiary
Designation which may be filed by my spouse. This consent may be revoked by me
at any time, whether by filing a Beneficiary Designation disposing of my
interest in the Units or by filing a written notice of revocation with the
Company.
 
______________________________________
(Signature of Spouse)


 
Date: _______________________________________
 


 


 


 
Spousal Consent for Units that are not Community Property (necessary if
beneficiary is other than Spouse):
 
I hereby consent to this Beneficiary Designation. This consent does not apply to
any subsequent Beneficiary Designation which may be filed by my spouse.
_________________________________________
(Signature of Spouse)


Date: __________________________________________
 


 


 